ORDER

PER CURIAM.
Charles Humburg appeals the trial court’s judgment affirming the order of the Board of Education of Bayless School District which terminated his indefinite contract for immoral conduct under section 168.114(2) RSMo 1994.
The judgment is supported by competent and substantial evidence upon the whole record, is not arbitrary, capricious or unreasonable, and is not an abuse of discretion. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). A written opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment of the trial court pursuant to Rule 84.16(b).